Citation Nr: 1400804	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include chronic sinusitis.  

2.  Entitlement to service connection for bilateral upper extremity disability, to include peripheral neuropathy manifesting in the hands, to include as secondary to service-connected lumbar strain.  

3.  Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1983 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was before the Board on a previous occasion, and was remanded in October 2011 for evidentiary development.  

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for a bilateral upper extremity disability and for a left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not establish that the Veteran currently experiences sinusitis or any other recurrent disability of the sinuses.  



CONCLUSION OF LAW

Service connection for a sinus disability, to include chronic sinusitis, is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was not afforded a VA examination to address his contentions in this case.  As the evidence of record fails to demonstrate an indication of a current sinus disability, and consequently, fails to demonstrate any potential link between a current disability and service, there is no need to obtain a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Essentially, there is no indication of any additional relevant evidence that has not been obtained, and given the lack of any evidence of a recurrent sinus disability (and lack of anything suggesting that additional evidence is outstanding), there is no need to conduct any additional development on this claim.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  Sinusitis (or any recurrent sinus disease) is not among those disorders deemed "chronic" for regulatory purposes, and thus, in order for service connection to be established, a nexus to service must be shown.  

Analysis

The Veteran in this case contends that he developed a recurrent sinus disability, manifesting as sinusitis, during his military service.  He contends that this condition has been consistently present since his time on active duty.  

A review of the service treatment records reveals two consultations for upper respiratory complaints.  Essentially, in April 1983 and January 1985, the Veteran was treated for an upper respiratory infection and for nasal congestion.  At service separation, there was no mention of complaints in the Veteran's upper respiratory system, and no diagnosis of sinus or other respiratory disease was made.  

Following separation, there were a few complaints of congestion noted many years after separation.  In December 1997, the Veteran had an episode of nasal congestion, and there was also an assessment of a rhinitis episode in June 1998.  Sinusitis was not assessed at this time.  In a consultation with a mental health professional, the Veteran reported that he "feels" that he had "chronic sinusitis"; however, no diagnosis of this condition was made.  

In June 2008, the Veteran was seen for complaints of head pain.  In this clinical consultation, the Veteran stated that his head pain was present when there was no manifesting congestion.  The physician examining the Veteran noted that this was not able to be explained scientifically, and the sinuses were noted to be nontender.  The Veteran was, at this time, diagnosed with chronic recurrent headaches, which the physician explained as being tension headaches.  A review of VA clinical records following this diagnosis note that this pathology is continually noted in the Veteran's active problem list.  The Veteran has not been diagnosed with a recurrent sinus disease at any time since separation from active service.  There was a single annotation of allergic rhinitis being present in September 2011; however, subsequent assessments of the Veteran's active problems, which include a lengthy hospital stay for cancer surgery in July 2012, do not list any recurrent sinus disease (or any other chronic upper respiratory pathology) as being part of the Veteran's overall disability picture.  Indeed, there are voluminous VA clinical records contained in the electronic portion of the claims file documenting treatment subsequent to the one noted complaint in September 2011, and these records are silent with respect to an assessment of active sinus disease.  However, the Veteran has continually been assessed as having a headache disorder during this time.  

The U.S. Court of Appeals for Veterans Claims (Court) has stated that a claim for service connection is based on symptoms as opposed to any specific diagnostic entity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, it is pertinent to note that the Veteran has not attributed his head pain to any sinus congestion.  Indeed, he has specifically reported that his head pain is present irrespective of congestion, and the treating physician, in noting this, made a diagnosis of chronic tension headaches (as opposed to noting a pathology associated with the upper respiratory system).  In that regard, the Veteran's head pain symptoms are associated with a recurrent disability that has not been alleged to be related to active service.  Further, the Board notes that because the head pain has been associated with chronic tension headaches without sinus manifestation, the record does not raise a broadening of the claimed disability picture to include tension headaches.  

Simply put, the Board notes that the Veteran has, at times since separation from service, had several episodes of sinus congestion.  There has also been a single episode of an acute allergic episode of rhinitis that apparently resolved without sequelae (the Veteran's VA clinical treatment records following this episode do not document ongoing treatment for such a condition).  When congestion symptoms have manifested, they have not been linked to a recurrent disability.  Indeed, following the Veteran's reports of congestion, subsequent clinical consultations indicated that sinuses were clear on examination or that sinus/congestion complaints were not a part of the active complaint list.  From this, the Board can conclude that any congestion (or allergic episode) has been sporadic and acute in nature, and has not been representative of a recurrent disability for which service connection can be granted.  That is, to the extent that symptoms of sinus congestion have manifested, they are without a recurrent underlying pathology, and thus, are not capable of service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Based on the above, the Board cannot conclude that the Veteran currently experiences sinusitis or a chronic sinus disability at the present time.  For claims of service connection, it is first and foremost a requirement that a current disability be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As this is not the case, the requirements for service connection have not been met, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a sinus disability, to include chronic sinusitis, is denied.  


REMAND

Service Connection for a Disorder of the Upper Extremities

The Veteran contends that he has manifested a disability in the bilateral upper extremities since his active military service.  

The service treatment records do include a notation of numbness in the hands at service separation.  Specifically, the separation physical examination noted "numbness in a glove distribution, but this is not borne out on sensory testing."  There was no diagnosis of a neurological (or any other) disorder of the upper extremities made at that time.  

Following service, the Veteran has voiced complaints of numbness in his hands on numerous occasions.  In August 1988, he complained of numbness for "many years," and no diagnosis of an underlying disorder was made.  Bilateral "extremity" numbness was noted in August 1994, and in September 1996, the Veteran reported a complaint of a loss of sensation in his right hand.  In April 1998, a private physician noted that it was "possible" that the Veteran experienced peripheral neuropathy.  

There are additional complaints of numbness throughout the late 1990s, and more recently, in July 2009, the Veteran reported that pain in the hands is present all of the time.  

It is noted that the Veteran has had a history of post-service trauma, to include a motor vehicle accident dating to approximately 1992.  Neck pain radiation was noted in November 1999 in connection with residual issues from his post-service vehicular accident.  

To date, the Veteran has not been diagnosed with a chronic disability in the bilateral upper extremities.  There is some indication of a history of somatization reported in November 1997; however, there is, as noted above, also a potential neurological disability present in the extremities (i.e. peripheral neuropathy).  The Veteran has not been afforded a VA examination to address the nature and etiology of any current disability affecting the hands/upper extremities.  

Essentially, the Board notes that there is a documented in-service complaint of numbness in the hands in service, followed by many years of complaints of numbness.  While the Veteran has apparently experienced a post-service trauma, his complaints of numbness pre-date such trauma.  Given the in-service symptoms and the presence of current symptoms, as well as the assessment of "possible" peripheral neuropathy, the possibility of a nexus between in-service symptomatology and a recurrent disorder in the bilateral upper extremities is raised.  Furthermore, the Veteran is in receipt of service-connected compensation benefits for lumbosacral strain, and has alleged a causal nexus, either directly or by aggravation, between this pathology and a current disorder of the bilateral upper extremities.  This relationship has never been addressed via an examination, and the allegation is plausible given the close anatomical proximity between orthopedic spine manifestations and neurological manifestation in the extremities.   Accordingly, a comprehensive neurological examination must be afforded before adjudication can occur on this issue.  See McLendon at 79.  


Service Connection for Hearing Loss

With respect to a left ear hearing loss, the Board notes that in its earlier remand, dated in October 2011, it was ordered that the Veteran be afforded a comprehensive VA audiology examination to address the nature and etiology of left ear hearing loss.  An examination was afforded in March 2012; however, the Board must conclude that it is not adequate in its rationale so as to address the issue on appeal.  

Specifically, the examining audiologist diagnosed the Veteran with a conductive hearing loss in the left ear.  The examiner noted that the Veteran's hearing was documented to be within normal limits at service separation, and that the first assessment of conductive hearing loss was in February 2000.  Based on this, the examiner stated that it was less likely as not that hearing loss had onset in active service; however, the audiologist stated that determining the etiology of conductive hearing loss was outside of the medical scope of expertise for an audiologist, and that "the Veteran will need to be evaluated by ENT to determine the etiology of his left ear mixed hearing loss."  No follow-up with an otolaryngologist (ENT) was afforded prior to the RO's continual denial of the claim and issuance of the supplemental statement of the case.  

The Court has stated that the mere fact that a disability is not noted in the service treatment records is not, in itself, a sufficient reason for which to rest a medical conclusion in the report of a VA examination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Essentially, the examiner in this case noted that there was no documentation of hearing abnormality in service, and based his negative opinion solely on that fact.  Further, in noting the type of hearing loss presented (conductive or "mixed"), the examiner stated that an accurate opinion on etiology was outside of the scope of his practice, and that an ENT consult was necessary.  As noted, no additional opinion from an ENT physician was added following this assessment.  

When the Board orders that development occur in the form of a VA examination, it is implicit in such instructions that the examination afforded be adequate to resolve the issue on appeal.  When an opinion is returned that is not adequate, the mandates of the Board's developmental directives have not been fulfilled.  In the current case, the returned audiology opinion is defective in that the rationale, on one hand, rests solely on a lack of documentation in the service treatment records as the basis for the opinion, and also, the examiner specifically noted that he was not qualified to render an opinion in this case without consultation with ENT. 

Veterans, as a matter of law, are entitled to compliance with Board instructions in a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  As, for reasons stated above, this has not occurred, the claim must be dispatched to an ENT for a remedial addendum opinion addressing whether it is at least as likely as not that any current left ear hearing loss disability had causal origins in service.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Schedule the Veteran for a comprehensive VA neurology examination for the purposes of determining the nature and etiology of any currently present disability in the bilateral upper extremities.  In this regard, it is asked that a neurologist note if there is, in fact, any current disability in the extremities, to include peripheral neuropathy, and if so, if it is at least as likely as not (50 percent probability or greater) that any current disability is causally related to active service (or, if a current disability manifested to a compensable degree within the first post-service year), to include complaints of hand numbness noted at service separation or, alternatively, was either caused or aggravated beyond the natural progression of the disease process by a service-connected lumbar strain.  A rationale should accompany any conclusion made in the narrative portion of the examination report.  

3.  Send the claims file to an ENT physician or appropriate expert for an addendum opinion regarding the etiology of the Veteran's conductive/mixed hearing loss disability in the left ear.  In this regard, it is asked that the examiner review the claims file and offer an opinion as to if it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability in the left ear had causal origins with any incident or event of active service.  Should the examiner determine that the Veteran needs to be examined so that an opinion can be entered, and only if that is the case, the Veteran should be scheduled for an ENT examination to address etiology.  Irrespective as to if an examination is required, or if an addendum opinion can be authored solely on the basis of a review of the evidence, any conclusion reached in the examiner's report should be accompanied by a rationale.    

4.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


